DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed November 17, 2021. Claims 1-26 were previously pending. Applicant amended claims 1, 3, 16 and 19 and added new claims 27 and 28. Claims 1-28 are pending and under consideration.
Applicant’s claim amendments overcame the previously presented rejections. Since no new references were found teaching or suggesting the claims as amended, they are allowed.
Applicant’s amendments to the specification obviated the previously presented objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 20, 2021